DETAILED ACTION
In view of the Pre-Brief filed on 5/13/2021, PROSECUTION IS HEREBY REOPENED.   A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
	
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20190303623) in view of Wang et al. (US 20210167962).

As per claim 1, Reddy (US 20190303623) teaches
a system comprising a non-transitory, computer-readable medium storing a workflow blockchain comprising one or more addresses, each address comprising at least one token (para. 6: workflow blockchain, an address of a promotion smart contract hosted on a blockchain-based, decentralized computing platform, wherein: the decentralized computing platform is implemented with a plurality of computing nodes, the computing platform is configured to execute code of smart 
	Reddy does not explicitly teach wherein the at least one token comprises at least one interaction and the at least one interaction comprises a name attribute, a source attribute and a value attribute.
Wang teaches
wherein the at least one token comprises at least one interaction and the at least one interaction comprises a name attribute, a source attribute and a value attribute (figs. 2-3, 9: generating a trust token for an electronic device; para. 25, 36: an electronic identity may be a value calculated by hashing one or more input values (e.g., name, country code, etc.) available to multiple entities; para. 91-92: assign the account token …then “44240000000382” may be assigned as a token value; para. 97-98: updating account token attributes, renewing an account token; para. 121: the trust tokens may include additional data, such as the first and/or second signed key received from the electronic device 805 and/or the communication device 210, a nonce, identity data (e.g., biometric data, a name, etc.), a source identifier, a destination identifier, and/or the like. This information may be obtained from the blockchain 240).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.

As per claim 3, Reddy does not explicitly teach claim 3,
	Wang teaches
wherein the at least one interaction comprises a start interaction (para. 73, 129: the account token may be used by the user device to interact with the access device 1020 in a transaction. For example, the account token may be presented by the user device 1010 to the access device 1020 to initiate a transaction), an end interaction (para. 34: digital wallet may also store transaction records (e.g., electronic receipts/end interaction)), and a reserve interaction (fig. 2: token server; para. 35: the electronic device may also include a processor and a memory and may store credentials, keys, and/or tokens, including trust tokens, public keys, private keys, account tokens, etc.; para. 40, 90.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively manage different stages of interactions and allows for transparency between entities and ecosystem simplification by adding all transactions to a single blockchain – See Wang para. 139-140.

As per claim 4, Reddy does not explicitly teach claim 4.
Wang teaches
wherein: the start interaction comprises a start name attribute, a start source attribute and a start value attribute; and the end interaction comprises an end name attribute, an end source attribute and an end value attribute (para. 2, 48: the trust token may include any number of pieces of identifying data, including a transaction identifier, a nonce, a source identifier, a destination identifier, identity data (e.g., biometric data, a name, etc.), a digital signature, a key, and/or the like; para. 128-129: users conduct transactions, e.g., buying goods and/or services. Hence, information relating to buyer, merchant, product/service names from start to end of said user interaction are stored and verified – see para. 22.)  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively manage interactions and allows for transparency between entities and ecosystem simplification by adding all transactions to a single blockchain – See Wang para. 139-140.

As per claim 5, Reddy teaches
wherein the one or more addresses comprises a first address representing a first workflow and a second address representing a second workflow (para. 6: the smart contract specifies a routine to be executed by a plurality of the computing nodes of the blockchain-based, decentralized computing platform; para. 87: determine addresses for device nodes; para. 222: multiple computer systems may provide for parallel or sequential processing/execution of one or more portions of the techniques described herein; para. 228: conditional relationships are not limited to consequences that instantly follow the antecedent obtaining, as some consequences may be delayed, and in conditional statements, antecedents are connected to their consequents, e.g., the antecedent is relevant to the likelihood of the consequent occurring. Statements in which a plurality of attributes or functions are mapped to a plurality of objects ( e.g., one or more processors performing steps A, B, C, and D) encompasses both all such attributes or functions being mapped to all such objects and subsets of the attributes or functions being mapped to subsets of the attributes or functions).  Thus, based on the smart contract and/or conditional relationship/dependencies, process workflows occur at different nodes/addresses. 

As per claim 8, Reddy teaches
a method of recording workflow interactions on a workflow blockchain, the method comprising: receiving a start request for a workflow,  the workflow represented on the workflow blockchain by an address; assigning a token associated with the address to a unit of workflow according to the start request (para. 6: receiving a request to a workflow, an address of a promotion smart contract hosted on a blockchain-based, decentralized computing platform, wherein: the decentralized computing platform is implemented with a plurality of computing nodes, the computing platform is configured to execute code of smart contracts with the computing nodes and determine a consensus result of executed code of smart contracts among the computing nodes; para. 87, 117-118: a plurality of addresses on a blockchain; para. 91: computing nodes may each access a physical token that outputs a one-time password used for demonstrating authority to participate in consensus algorithms for some duration of time). 
	Reddy does not explicitly teach wherein the token comprises at least one interaction comprising a name attribute, a source attribute and a value attribute.
	Wang teaches
wherein the token comprises at least one interaction comprising a name attribute, a source attribute and a value attribute (figs. 2-3, 9: generating a trust token for an electronic device; para. 25, 36: an electronic identity may be a value calculated by hashing one or more input values (e.g., name, country code, etc.) available to multiple entities; para. 91-92: assign the account token …then “44240000000382” may be assigned as a token value; para. 97-98: updating account token attributes, renewing an account token; para. 121: the trust tokens may include additional data, such as the first and/or second signed key received from the electronic device 805 and/or the communication device 210, a nonce, identity data (e.g., biometric data, a name, etc.), a source identifier, a destination identifier, and/or the like. This information may be obtained from the blockchain 240).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.

As per claim 12, Reddy teaches
wherein the address is a first address, and the workflow blockchain further comprises a second address (para. 6: the smart contract specifies a routine to be executed by a plurality of the computing nodes of the blockchain-based, decentralized computing platform; para. 87: determine addresses for device nodes; para. 222: multiple computer systems may provide for parallel or sequential processing/execution of one or more portions of the techniques described herein; para. 228: conditional relationships are not limited to consequences that instantly follow the antecedent obtaining, as some consequences may be delayed, and in conditional statements, antecedents are connected to their consequents, e.g., the antecedent is relevant to the likelihood of the consequent occurring. Statements in which a plurality of attributes or functions are mapped to a plurality of objects ( e.g., one or more processors performing steps A, B, C, and D) encompasses both all such attributes or functions being mapped to all such objects and subsets of the attributes or functions being mapped to subsets of the attributes or functions).  Thus, based on the smart contract and/or conditional relationship/dependencies, process workflows occur at different nodes/addresses. 
Claim 16 claims similar subject matter as of claims 1-2 and are rejected based on the same ground of rejection.

As per claim 17, Reddy does not explicitly teach claim 17.
Wang teaches
wherein the at least one interaction is one or more of: a start interaction comprising a start name attribute, a start source attribute, and a start value attribute; at least one process interaction comprising a process interaction name attribute, a process interaction source attribute, and a process interaction value attribute; and an end interaction comprising an end name attribute, an end source attribute and an end value attribute (para. 2, 48: the trust token may include any number of pieces of identifying data, including a transaction identifier, a nonce, a source identifier, a destination identifier, identity data (e.g., biometric data, a name, etc.), a digital signature, a key, and/or the like; para. 128-129: users conduct transactions, e.g., buying goods and/or services. Hence, information relating to buyer, merchant, product/service names from start to end of said user interaction are stored and verified – see para. 22.)  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively manage interactions and allows for transparency between entities and ecosystem simplification by adding all transactions to a single blockchain – See Wang para. 139-140.

Claims 2, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20190303623) in view of Wang et al. (US 20210167962) and further in view of Mintz et al. (US 10176308).

As per claim 2, Wang teaches in figs. 2-3: token server in associating with the blockchain and communication device. Reddy and Wang do not explicitly teach claim 2.
	Mintz et al. (US 20020066007) teaches
wherein the at least one token stores a cycle count, and the at least one token stores at least one interaction for a plurality of cycles (col. 22:1-39: the token manager may determine, based on the usage information, a usage metric. The usage metric may include a metric that summarizes an amount of usage of the licensed component. For example, the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Mintz in order to effectively manage access usage of relating parties based on smart contracts/licensing restrictions.

As per claim 9, Reddy does not explicitly teach a start, process and end interactions comprising a start, process, end name attribute, a source attribute and a value attribute.
Wang teaches
recording on the workflow blockchain, for the token, a start interaction comprising a start name attribute, a start source attribute, and a start value attribute; recording on the workflow blockchain, for the token, at least one process interaction comprising a process interaction name attribute, a process interaction source attribute, and a process interaction value attribute; and recording on the workflow blockchain, for the token, an end interaction comprising an end name attribute, an end source attribute and an end value attribute (figs. 2-3, 9: generating a trust token for an electronic device; para. 25, 36: an electronic identity may be a value calculated by hashing one or more input values (e.g., name, country code, etc.) available to multiple entities; para. 91-92: assign the account token …then “44240000000382” may be assigned as a token value; para. 97-98: updating account token attributes, renewing an account token; para. 121: the trust tokens may include additional data, such as the first and/or second signed key received from the electronic device 805 and/or the communication device 210, a nonce, identity data (e.g., biometric data, a name, etc.), a source identifier, a destination identifier, and/or the like. This information may be obtained from the blockchain 240).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.
	Reddy and Wang do not explicitly teach token cycle number.
Mintz et al. teaches at col. 7:49-67; col. 14:49-64; col. 22:1-39: the token manager may determine, based on the usage information, a usage metric. The usage metric may include a metric that summarizes an amount of usage of the licensed component. For example, the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Mintz in order to effectively manage access usage of relating parties based on smart contracts/licensing restrictions.

As per claims 10, 18, Reddy does not explicitly teach 202018-131/22562-2602 claim 10.
Wang teaches
receiving one or more additional start requests for the workflow associated with the address; assigning one or more additional tokens associated with the address to one or more additional units of workflow according to the one or more additional start requests; recording on the workflow blockchain, for the one or more additional tokens, and an additional start interaction comprising an additional start name attribute, an additional start source attribute, and an additional start value attribute; recording on the workflow blockchain, for the one or more additional tokens, at least one additional process interaction comprising an additional process interaction name attribute, an additional process interaction source attribute, and an additional process interaction value attribute; and recording on the workflow blockchain, for the one or more additional tokens, an additional end interaction comprising an additional end name attribute, an additional end source attribute, and an additional value attribute (figs. 2-3, 9: generating a trust token for an electronic device; para. 25, 36: an electronic identity may be a value calculated by hashing one or more input values (e.g., name, country code, etc.) available to multiple entities; para. 91-92: assign the account token …then “44240000000382” may be assigned as a token value; para. 97-98: updating account token attributes, renewing an account token; para. 121: the trust tokens may include additional data, such as the first and/or second signed key received from the electronic device 805 and/or the communication device 210, a nonce, identity data (e.g., biometric data, a name, etc.), a source identifier, a destination identifier, and/or the like. This information may be obtained from the blockchain 240).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.
	Reddy and Wang do not explicitly teach additional token cycle number.
Mintz et al. teaches at col. 10:13-26: the system may be implemented with additional, different components/nodes, vendors etc. thus, monitoring additional token usage count; col. 14:49-64; col. 22:1-39: the token manager may determine, based on the usage information, a usage metric. The usage metric may include a metric that summarizes an amount of usage of the licensed component. For example, the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Mintz in order to effectively manage access usage of relating parties based on smart contracts/licensing restrictions.

As per claim 11, Reddy and Wang do not explicitly teach claim 11.
	Mintz et al. (US 20020066007) teaches
wherein the at least one token stores a cycle count, and the at least one token stores at least one interaction for a plurality of cycles (col. 22:1-39: the token manager may determine, based on the usage information, a usage metric. The usage metric may include a metric that summarizes an amount of usage of the licensed component. For example, the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Mintz in order to effectively manage access usage of relating parties based on smart contracts/licensing restrictions.

Claims 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20190303623) in view of Wang et al. (US 20210167962) and further in view of Taniguchi et al. (US 20020180271).

As per claims 6, 13, Reddy teaches
wherein the first address and the second address are linked by one or more token connectors (para. 41, 101: nodes, edges, graphs; para. 105, 108: trust records are appended over time as a linked list).  Thus, objects in linked list or graphs are connected by edges/connectors. However, Reddy and Wang do not explicitly teach the limitation connectors.
	Taniguchi et al. teaches token connectors at para. 16-17, 23, 63, 68. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Taniguchi in order to effectively manage process workflows of nodes based on smart contracts/licensing restrictions.

As per claims 7, 14, Reddy teaches
wherein at least one of the first address and the second address comprises a token connector that monitors the other of the first address and the second address (para. 41, 101: nodes, edges, graphs; para. 105, 108: trust records are appended over time as a linked list).  Thus, objects in linked list or graphs are connected by edges/connectors. 
Reddy does not explicitly teach updates a token when a criteria is met.
Wang teaches at para. 48: the trust token may include any number of pieces of identifying data, including a transaction identifier, a nonce, a source identifier, a destination identifier, identity data (e.g., biometric data, a name, etc.), a digital signature, a key, and/or the like. Thus, verifying and storing/updating verified information of matched identifiers/addresses – see para. 22; para. 97-98: updating account token attributes, renewing an account token.  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.
However, Reddy and Wang do not explicitly teach the limitation connectors.
	Taniguchi et al. teaches token connectors at para. 16-17, 23, 63, 68. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang and Taniguchi in order to effectively manage process workflows of nodes based on smart contracts/licensing restrictions.
As per claim 15, Reddy teaches
wherein a token is initiated in at least one of the first address and the second address when the criteria is met (para. 91: computing nodes may each access a physical token that outputs a one-time password used for demonstrating authority to participate in consensus algorithms for some duration of time. Thus when a certain criteria is met, a token is initiated for nodes to participate in consensus; para. 199: determine an amount of cryptographic tokens corresponding to the severity, and cause the amount of cryptographic tokens to be transferred to a blockchain wallet of the alerting entity, e.g., by updating a ledger in the directed acyclic graph of cryptographic hash pointers specifying a current holder of the cryptographic tokens.)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20190303623) in view of Wang et al. (US 20210167962) and further in view of Mintz et al. (US 20020066007) and Taniguchi et al. (US 20020180271).

As per claim 19, Reddy teaches
wherein the first address and the second address are linked by one or more token connectors (para. 41, 101: nodes, edges, graphs; para. 105, 108: trust records are appended over time as a linked list).  Thus, objects in linked list or graphs are connected by edges/connectors. However, Reddy, Wang and Mintz do not explicitly teach the limitation connectors.
	Taniguchi et al. teaches token connectors at para. 16-17, 23, 63, 68. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang, Mintz and Taniguchi in order to effectively manage process workflows of nodes based on smart contracts/licensing restrictions.

As per claim, 20, Reddy teaches
wherein at least one of the first address and the second address comprises a token connector that monitors the other of the first address and the second address (para. 41, 101: nodes, edges, graphs; para. 105, 108: trust records are appended over time as a linked list).  Thus, objects in linked list or graphs are connected by edges/connectors. 
Reddy does not explicitly teach updates a token when a criteria is met.
Wang teaches at para. 48: the trust token may include any number of pieces of identifying data, including a transaction identifier, a nonce, a source identifier, a destination identifier, identity data (e.g., biometric data, a name, etc.), a digital signature, a key, and/or the like. Thus, verifying and storing/updating verified information of matched identifiers/addresses – see para. 22; para. 97-98: updating account token attributes, renewing an account token.  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Wang in order to effectively allow authorizing entities and token servers may both have access to the data recorded, allow shared control of the blockchain which prevents malicious attacks as the blockchain does not have a central point of failure – See Wang, para. 107.
However, Reddy, Wang and Mintz do not explicitly teach the limitation connectors.
	Taniguchi et al. teaches token connectors at para. 16-17, 23, 63, 68. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reddy, Wang, Mintz and Taniguchi in order to effectively manage process workflows of nodes based on smart contracts/licensing restrictions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wise et al. (US 20020066007) teaches at para. 39: the tokens, in combination with the reconfigurable processing stages, provide a basic building block for the pipeline system. The interaction of the tokens with a processing stage in the pipeline may be conditioned by the previous processing history of that processing stage. The tokens may have address fields which characterize the tokens, and the interactions with a processing stage may be determined by such address fields; fig. 1: cycle counts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/5/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163